DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 07/15/2022 is acknowledged.
Claims 29, 32-35, 37-38, 40, 42, 44-46, 48-49 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.
Applicant called on 7/27/2022 to elect the species of Streptococcus pneumoniae for the bacterial species, and COVID-19 (2019-nCoV, SARS-CoV-2) for the viral species and inflammation of the lung tissue for the symptom species.
Claims 11-13, 16-18, 20-21 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13, 16-18, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite an aqueous or solid fraction of Fomitopsis officinalis mycelium, a fermented substrate thereof or a combination thereof, one or more buffering agents, ethanol and water. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products, an aqueous or solid fraction of Fomitopsis officinalis mycelium, a fermented substrate thereof or a combination thereof, one or more buffering agents, ethanol and water, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claim recites ethanol and water which are naturally derived components and a buffering agent. When claimed so broadly a buffering agent can be any naturally derived buffering agent such as carbonates, phosphates or certain acids.  The claim also recites an aqueous or solid fraction of Fomitopsis officinalis mycelium, a fermented substrate thereof or a combination thereof, which when considered are only Fungal extracts or byproducts of fungal components and the claims are only to the naturally occurring components found within fungi. 
Fungal extracts are made by partitioning the starting fungal material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that fungus versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the fungal material. Fungal extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the fungi in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the fungi they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the composition is only comprising of the nature-based components and the only other limitations to consider are the specific amounts of the fungal components or wherein the composition is intended to be used for a certain purpose (ie. for the treating, prophlyaxis, or ameliorating of symptoms caused by a particular species of bacteria or virus). These limitations themselves do not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application.
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring fungal extracts is well-understood, routine practice in the art and has been conducted for centuries.  Admixing fungal extracts for treating symptoms is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Wojdani, 08-1990 (US4946945A), Misawa, 04-2016 (US9301986B2), Subiza Garrido-Lestache, 02-2018 (US9901633B2) and Santhanam, 09-2018 (US10076479B1).
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-12, 17-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamets (US20090130138). 
 In light of the specifications and through confirmation from the applicant in a phone call placed on 07/28/2022, claim 11 has been decided to be interpreted as “A composition for treating, prophylaxis of, or ameliorating symptoms of one or more adverse reactions triggered by an infectious disease or condition that increases an inflammatory response in a subject” rather than as currently written. This interpretation is better aligned with the specifications and the written description of the invention.
Stamets’ general disclosure is to Compounds having unique antiviral and antibacterial properties are prepared from medicinal mushroom mycelium, extracts and derivatives (see abstract).
Regarding claim 11, Stamets discloses a composition which comprises derivatives of medicinal mushroom mycelium and wherein the derivatives are extracts of Fomitopsis officinalis (see claim 1 and 0033).
 Stamets also teaches the extracts to be extracted with ethanol and water (see claim 7 and 0039) and gives examples of the ethanolic extracts to be diluted with sterile buffered peptone water (see 0080). In this context, an ethanolic and water extract of the mycelium of Fomitopsis officinalis diluted with a buffering agent would be the same as the instant composition as it would contain the exact same ingredients and the art does not disclose any requirement process of removing any of the liquid components. Thus, in the broadest reasonable interpretation, the aqueous fractions (ethanol and water extract) of the mushroom diluted with the buffering agent would contain each ingredient.
Stamets also discloses that the mycelium extracts have been found to have unique antiviral and antibacterial properties, including activity against Orthopox viruses flu viruses including bird flu (H5N1), SARS and Hepatitis C(HCV), as well as infections from Mycobacterium tuberculosis, Staphylococcus aureus and Escherichia coli (see abstract). In this context, it would be the same as a composition for treating, prophylaxis of, or ameliorating symptoms of one or more adverse reactions triggered by an infectious disease or condition that increases an anti-inflammatory response in a subject, because the components of the composition are the exact same, would be given to the same patient population (i.e., persons infected by these viruses and bacteria) and result in the same activity (treating the symptoms of the virus and bacteria). The composition would at the least work as a prophylaxis for the claimed symptoms because giving this composition containing the same components would prevent the inflammatory responses as discussed throughout the instant specifications. 
Also, the preamble of this claim is directed to an intended use. A composition “for treating, prophylaxis of, or ameliorating symptoms of one or more adverse reactions triggered by an infectious disease or condition that increases an anti-inflammatory response in a subject” is that intended use. In order for an intended use to impart any weight to the claim it must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the intended use does not impart any structural changes to the claim.
Regarding claim 12, Stamets does not disclose that the aqueous or solid fraction further comprises beta-glucans, however Stamets states that these mushrooms are known to have beta glucans (see 0007) and that these beta glucans are known to be found in high concentrations in water extracts (see 0006), thus it would be known that the composition which is an ethanolic and water extract of the mushroom would contain beta glucans.
Regarding claim 17, Stamets teaches that the composition containing Fomitopsis officinalis mycelium extracts is used for preventing and treating viral and bacterial diseases (see abstract) and thus in one aspect of the invention, it would at the least prevent the instantly claimed symptoms from occurring because it would prevent the bacteria or virus from infecting the subject in the first place, therefore preventing the symptoms.
Regarding claim 20, Stamets teaches the composition to prevent or treat Orthopox viruses (see abstract) and flu viruses, Herpes Simplex I and II, Epstein Barr, Varicella-Zoster, (see 0123) and thus in one aspect of the invention, it would at the least prevent the instantly claimed symptoms from occurring because it would prevent the bacteria or virus from infecting the subject in the first place, thus preventing the symptoms. 
Also, with regards to claims 17-18 and 20-21, these limitations along with the preamble of the claim 11, are all intended uses for the composition. Claiming the composition for treating, prophylaxis, ameliorating symptoms of one or more reactions triggered by an infectious disease or condition that increases an anti-inflammatory response in a subject, or claiming wherein the infectious disease is a specific virus or bacteria does not change the claim structurally. In order for an intended use to impart any weight to the claim it must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stamets (US20090130138) as applied to claims 11-12, 17-18 and 20-21 above, and further in view of Thought Co. (https://www.thoughtco.com/make-phosphate-buffered-saline-375492).
Stamets teaches the composition comprising derivatives of medicinal mushroom mycelium and wherein the derivatives are extracts of Fomitopsis officinalis along with ethanol, water, and buffering agents, however does not specifically teach the exact concentration of Fomitopsis.
Stamets does not specifically teach the buffer being phosphate buffered saline.
Thought Co. is a web-based article about making phosphate buffered saline (PBS) (see article).
Thought Co. teaches that PBS has many uses because its isotonic and non-toxic to most cells. It can be used to dilute substances and the pH remains steady and consistent to prevent destruction of cells (see bottom of page 4).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to substitute the buffer utilized by Stamets or to additionally use PBS as a buffer because it is a conventionally used buffer in the art and it is known to be non-toxic and able to keep balance in pH thus protecting cells destruction as taught by Thought Co. 
Substituting known equivalents would have been prima facie obvious at the effective filing date, and PBS would effectively work in the place of sterile buffered peptone water.
There would have been a reasonable expectation of success in using PBS in place of the buffer utilized by Stamets because PBS is widely used as a buffer in the art.
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stamets (US20090130138).
Stamets general disclosure is to Compounds having unique antiviral and antibacterial properties are prepared from medicinal mushroom mycelium, extracts and derivatives (see abstract).
Stamets teaches the composition comprising derivatives of medicinal mushroom mycelium and wherein the derivatives are extracts of Fomitopsis officinalis along with ethanol and water, however does not specifically teach the exact concentration of Fomitopsis.
Regarding claim 16, Stamets teaches that typical therapeutic amounts of mycelium is from 0.1-20 g/day, more preferably 0.25-10 gm./day, and most preferably 0.5-5 gm./day. Stamets also teaches the effective amount is an amount sufficient to have antiviral activity and/or enhance a host defense mechanism and that the exact effective amount necessary could vary from subject to subject, depending on the species, preventative treatment or condition being treated, the mode of administration, etc. The appropriate effective amount may be determined by one of ordinary skill in the art using only routine experimentation or prior knowledge in the art in view of the present disclosure (see 0046).
Therefore, it would have been obvious at the effective filing date to a person having skill in the art to optimize the amount of the Fomitopsis officinalis mycelium to within the instantly claimed range because the amount in the prior art already teaches concentrations within this range. Furthermore, Stamets teaches that the appropriate effective amount may be determined by one of ordinary skill because the amount may vary depending on route of administration and because the amount would vary from subject to subject.
There would have been a reasonable expectation of success in arriving at the instantly claimed range because the ranges taught are within the amount claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655